Citation Nr: 0834791	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  07-22 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for loss of sense of 
smell.

3.  Entitlement to service connection for loss of sense of 
taste.

4.  Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to August 
1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in June 2006, a statement 
of the case was issued in June 2007, and a substantive appeal 
was received in July 2007.   

The veteran presented testimony at a Board hearing in July 
2008.  A transcript of the hearing is associated with the 
veteran's claims folder. 

The Board notes that the November 2005 rating decision denied 
service connection for hearing loss and a cervical spine 
injury (each as secondary to the service-connected disability 
of residuals of a jaw injury).  The veteran acknowledged at 
his July 2008 Board hearing that these disabilities are not 
secondarily related to an in service injury.  Instead, he 
stated that these claims for service connection were made on 
a direct basis (with both disabilities being directly related 
to an April 1978 fall he sustained in service).  The issues 
were properly adjudicated on a direct basis in a June 2007 
statement of the case and a November 2007 supplemental 
statement of the case.  


FINDINGS OF FACT

1.  Hearing loss was not manifested during the veteran's 
active duty service or for many years after service, nor is 
it otherwise related to service.

2.  There is no medical diagnosis of current chronic loss of 
sense of smell

3.  There is no medical diagnosis of current chronic loss of 
sense of taste.

4.  A cervical spine disability was not manifested during the 
veteran's active duty service or for several years after 
service, nor is it otherwise related to service.   


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to have 
been incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2007).

2.  An alleged loss of sense of smell was not incurred in or 
aggravated by the veteran's active duty service, nor is it 
secondary to the service-connected disability of residuals of 
a jaw injury.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2007).

3.  An alleged loss of sense of taste was not incurred in or 
aggravated by the veteran's active duty service, nor is it 
secondary to the service-connected disability of residuals of 
a jaw injury.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2007).

4.  A cervical spine disability was not incurred in or 
aggravated by the veteran's active duty service, nor may it 
be presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2002); 
38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated September 2005.                                                 

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

VA has obtained service medical records, assisted the 
appellant in obtaining evidence, afforded the veteran 
physical examinations in November 2006 and October 2007, 
obtained medical opinions as to the etiology and severity of 
disabilities, and afforded the appellant the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claims at this time.

Service Connection

The issues before the Board involve claims of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis and sensorineural hearing loss, are presumed to 
have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Hearing loss
The veteran sustained an in-service injury to his head, chin, 
and mandible in April 1978 when he fell off of a truck.  He 
testified at his Board hearing that he began to notice 
hearing loss approximately a year after the accident.  He 
stated that when he got out in 1980, he had hearing tests 
that showed inner hearing loss.  He was allegedly told that 
tones and pitches would be drowned out by other noise.  He 
was allegedly told that "it could be from that accident."  
He testified that he was not exposed to acoustic trauma while 
in service; and that he has been given two opinions at the VA 
regarding the etiology of his hearing loss.  Apparently one 
examiner stated that the hearing loss couldn't possibly be 
related to the accident; and the other stated that it is 
possible.  

The service medical records fail to reflect any findings 
attributed to hearing loss.  The veteran underwent a 
separation examination in June 1980.  Right ear pure 
thresholds at 500 hertz, 1000 hertz, 2000 hertz, and 4000 
hertz were measured at 5, 10, 0, and 25 decibels, 
respectively.  Left ear pure thresholds at 500 hertz, 1000 
hertz, 2000 hertz, 3000 hertz, and 4000 hertz were measured 
at 10, 5, 0, 20, and 15 decibels, respectively.  Therefore 
the veteran did not have a hearing loss disability (pursuant 
to 38 C.F.R. § 3.385) upon separation from service.  

The veteran underwent a general medical examination in 
September 1980.  Examination of the ears yielded normal 
findings.  There is no indication that an audiological 
examination was performed.  However, the Board notes that 
there are no indications that the veteran complained of 
hearing loss at that time.  

Outpatient treatment reports reflect that the veteran had an 
ear infection in February 1990.

The veteran underwent an audiological examination in November 
1990.  He complained of difficulty hearing especially in 
noise "during last 12 months."  Right ear pure thresholds 
at 500 hertz, 1000 hertz, 2000 hertz, and 4000 hertz were 
measured at 15, 10, 0, and 30 decibels, respectively.  Left 
ear pure thresholds at 500 hertz, 1000 hertz, 2000 hertz, and 
4000 hertz were measured at 10, 10, 0, and 15 decibels, 
respectively.  The examiner noted that there was a very mild 
high frequency sensorineural hearing loss, bilaterally (right 
greater than left).  The examiner also noted that 
tympanometry and acoustic reflexes were within normal limits, 
suggesting normal middle ear functions.  Once again, the 
Board notes that although a "very mild high frequency 
sensorineural hearing loss" was noted, the veteran did not 
have a hearing loss disability (pursuant to 38 C.F.R. § 
3.385) ten years after service.  
  
Outpatient treatment records reflect that the veteran was 
examined in November 2006.  He denied military noise 
exposure; but admitted exposure to excess noise both 
occupationally (in a factory where he used hearing protective 
devices) and recreationally (as a hunter).  Puretone 
audiometry findings revealed that the veteran's right ear was 
within normal limits when pure thresholds were between 250 
and 2000 hertz, with mild sensorineural hearing loss.  The 
left ear was within normal limits with mild sensorineural 
hearing loss at pure thresholds between 3000 and 6000 hertz.  
The examiner stated that the "configuration of the hearing 
loss resembles more of a noise induced hearing loss rather 
than a trauma induced hearing loss."  

The Board notes that the medical records reflect that the 
first complaint of hearing loss was not made until November 
1990.  At that time, the veteran complained of difficulty 
hearing especially in noise "during last 12 months."  
Furthermore, when the veteran's hearing was tested in 
November 1990, the veteran's "very mild" hearing loss did 
not amount to a disability pursuant to pursuant to 38 C.F.R. 
§ 3.385.    

There is no medical evidence that the veteran experienced any 
hearing loss within one year of service, thus negating the 
possibility that the veteran's hearing loss disability could 
be service connected on a presumptive basis.  To the 
contrary, the lack of any post-service medical records until 
November 1990 is probative to the issue of chronic 
disability.  The United States Court of Appeals for the 
Federal Circuit has determined that a significant lapse in 
time between service and post-service medical treatment may 
be considered as part of the analysis of a service connection 
claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000). 

The Board finds that the only competent medical evidence 
regarding the veteran's hearing loss is the one provided by 
the November 2006 examiner.  She opined that the veteran's 
hearing loss is likely related to noise exposure as opposed 
to trauma.  Since the veteran specifically denied being 
exposed to excessive noise while in service, the opinion 
weighs against a finding that the veteran's hearing loss is 
related to service.

The Board acknowledges the veteran's testimony in which he 
stated that he was told that his hearing loss "could" be 
related to his April 1978 fall.  However, the Board may not 
rely on these recollections to provide the necessary nexus 
between service and current disability.  Memories of what a 
clinician may or may not have said cannot constitute 
competent medical evidence.  See Kirwin v. Brown, 8 Vet. App. 
148 (1995).  Moreover, even if there were such an opinion 
contained in the post service medical records, a mere 
possibility of an etiological relationship between the 
veteran's hearing loss and service is analogous to the term 
"may or may not" and is hence too speculative to form a basis 
upon which service connection may be established.  See Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) (a letter from a 
physician indicating that veteran's death "may or may not" 
have been averted if medical personnel could have effectively 
intubated the veteran was held to be speculative); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (the Court found 
evidence favorable to the veteran's claim that does little 
more than suggest a possibility that his illnesses might have 
been caused by service radiation exposure is insufficient to 
establish service connection); Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (a physician's statement that the veteran may 
have been having some symptoms of multiple sclerosis for many 
years prior to the date of diagnosis also implied "may or may 
not" and was deemed speculative); Bloom v. West, 12 Vet. App. 
185 (1999) (the Court held that a physician's opinion the 
veteran's time as a prisoner of war "could have" precipitated 
the initial development of a lung condition, by itself and 
unsupported and unexplained, was "purely speculative"); and 
Bostain v. West, 11 Vet. App. 124, 128 (1998) (the Court held 
that a physician's opinion that an unspecified preexisting 
service-related condition "may have" contributed to the 
veteran's death was too speculative to be new and material 
evidence).  

The Board finds that with no evidence of hearing loss in 
service or for many years after service, and with the sole 
competent medical opinion weighing against the claim, the 
preponderance of the evidence is against this claim.  In 
this, and in other cases, only independent medical evidence 
may be considered to support Board findings.  The Board is 
not free to substitute its own judgment for that of such an 
expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Similarly, although the veteran is competent to 
describe his symptoms, he does not have the required medical 
background to provide a competent opinion regarding the 
presence of a hearing loss disability defined by regulation 
or the onset thereof.   Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for hearing loss must be denied.  
See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Loss of sense of taste and smell
The Board recognizes that the veteran sustained an injury to 
his jaw as a result of his April 1978 fall from a truck.  He 
has since been service connected for residuals of a jaw 
injury and traumatic neuralgia of the fifth cranial nerve, 
sensory neuropathy.  At the veteran's July 2008 Board 
hearing, he testified regarding the numerous surgeries he has 
had to undergo in order to treat his service connected jaw 
injury.  However, when he was asked whether he has received 
any opinions from physicians regarding whether his alleged 
loss of sense of taste and smell are related to these 
surgeries, or the fifth cranial nerve damage, the veteran 
stated that he was "not sure."  The veteran's 
representative pointed out that the VA obtained private and 
VA medical records and didn't find any complaints of loss of 
smell and taste.  The veteran appeared to acknowledge that he 
never made complaints (or that he is not surprised by the 
lack of complaints).  He responded "No, it's not a -
there's-it's not like a disabling thing.  It's just 
something that happened due to the surgery...I don't feel I 
have a problem with it, it's just, you know, it's 
connected..."  

The Board notes that the first and only complaint found in 
the claims file is dated April 2000.  The veteran sought 
treatment for headaches from Dr. J.A.A. of the Toledo Clinic.  
He complained of sinuses, loss of taste and smell, and 
hearing loss.  Examination of the head, eyes, ears, nose, and 
throat was grossly intact.  An MRI disclosed some diffuse 
bilateral maxillary sinus disease mostly on the right, which 
was consistent with a diagnosis of sinusitis.  The Board 
notes that Dr. J.A.A. failed to diagnose the veteran's 
alleged loss of taste and smell.  Moreover, he failed to link 
any alleged loss of sense of taste and/or smell to any 
diagnosis, to include any service connected disability or 
treatment for a service connected disability.     

The Board notes that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation. 38 
U.S.C.A. §§ 1131; see also Degmetich v. Brown, 104 F.3d 1328 
(1997).  It is well-settled that in order to be considered 
for service connection, a claimant must first have a 
disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), 
it was noted that Congress specifically limited entitlement 
for service-connected disease or injury to cases where such 
incidents resulted in disability. See also Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be 
granted unless a current disability exists); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  

The Board finds that without a current diagnosis, and without 
any competent medical opinion linking a current diagnosis to 
a service connected disability, the preponderance of the 
evidence weighs against the claims.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claims for service connection for loss of taste and smell 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 
(1990).
 
Cervical spine
The veteran testified at his July 2008 Board hearing that he 
has experienced pain in his cervical spine ever since the 
April 1978 accident.  He and his representative argued that 
several doctors have opined that his cervical spine 
disability is related to the in-service accident.  

The service medical records reflect no findings attributed to 
a cervical spine injury.  There is a single treatment report 
dated January 1979 in which the veteran complained of a five 
month history of pain with swallowing.  He specifically 
denied trauma.  Examination of the neck and throat were 
normal.  He was assessed with "neck pain ? etiology."  
There are no further complaints of neck pain in service; and 
his June 1980 separation examination yielded normal findings.   
A September 1980 examination also yielded normal findings 
regarding the veteran's musculoskeletal system.   

Post service medical records reveal that in December 1984, 
the veteran complained of pain and stiffness in his cervical 
muscles after carrying steel bars on his shoulders.  The 
examiner noted a muscle spasm in the left trapezius.  The 
veteran was unable to perform any range of motion exercises 
due to pain.  He was provisionally diagnosed with a cervical 
muscle spasm.  X-rays of the first through sixth vertebral 
bodies revealed that alignment was normal, and there was no 
definite injury identified.  

The post service medical records also reflect that the 
veteran was admitted to an alcohol treatment program in 
December 1986.  The discharge summary stated that the veteran 
had been in a single car motor vehicle accident one month 
ago.  

A February 1990 outpatient treatment report reflects that the 
veteran complained of an ear infection and sore neck of four 
days' duration.  There is no indication that the veteran 
attributed his sore neck to an in-service accident.  

Private treatment records from the Toledo Clinic (Dr. J.A.A.) 
dated April 2000 show that the veteran sought treatment with 
a chief complaint of headaches.  The veteran's representative 
suggested that Dr. J.A.A. rendered an opinion in which he 
linked the veteran's cervical spine disability to service.  
The Board finds no such opinion.  To the contrary, Dr. 
J.A.A.'s April 2000 report includes a medical history 
regarding the in service accident in which he notes jaw 
complaints, headaches, photophobia, and episodes in which the 
veteran's hand and feet go numb.  Complaints of neck pain are 
noticeably absent from this history of the in-service 
accident.  Upon examination, Dr. J.A.A. found that the 
general medical examination was within normal limits; that 
there was no local pain or tenderness over the spine; and 
that the neck was supple with good range of motion.  Dr. 
J.A.A. ordered an MRI that revealed a broad-based disc at C3 
through C7 suggesting the possibility of some washboarding.  
The veteran had no obvious cord compression.  There was some 
left lateral herniation of C5-C6 disc.  At C6-C7, there was 
some anterior thecal sac thinning.  The remainder of the 
study was unremarkable.  Dr. J.A.A. failed to render any 
opinion at all regarding the veteran's cervical spine.  

The veteran underwent an MRI of the cervical spine in 
February 2004.  It revealed no intrinsic abnormalities within 
the cervical cord; discovertebral degenerative changes worst 
at the C5-6 and C6-7 levels effacing the ventral aspect of 
the canal and flattening the cord and encroaching on the left 
neural foramina; and mild degenerative changes primarily due 
to disk bulge at C4-5.  He was assessed with cervical disk 
disease.  

The veteran treated with Dr. G.D.C. in April 2006.  The 
outpatient treatment report provides a history in which the 
veteran "sustained a moderately severe trauma in 1979 to his 
head and jaw when he fell from a vehicle...He states that his 
neck was injured at that time as well."  Examination of the 
veteran's neck revealed a loss of cervical lordosis.  He had 
full forward flexion but severely restricted left lateral 
rotation and left lateral bending.  There was no significant 
paracervical tenderness, and no neurologic deficit in the 
upper extremities.  Dr. G.D.C. noted 2002 x-rays which showed 
a straightening of the cervical lordosis but no pathology.  
The April 2006 MRI revealed degenerative disc disease C4-C7; 
small midline disc herniation C6-C7; and degenerative 
osteophytes with narrowing of the neural foramina for both C6 
and C7 nerve roots bilaterally.  A May 2006 treatment report 
from Dr. G.D.C. states that "from what I understood to be 
the type of trauma he experienced that [the veteran's] neck 
symptoms were most likely due at least in part to the trauma 
that he suffered while in service.  We will see what the 
neurosurgeons have to say."    

The veteran received treatment from Dr. R.S.T. (neurologist) 
in August 2006.  The treatment report includes a history of 
present illness in which Dr. R.S.T. stated that "The patient 
stated that his pain and headaches date back to 1979 when he 
fell from a moving truck at 40 mph."  A thorough examination 
revealed that the veteran had degenerative disc disease at 
C4-C7.  Dr. R.S.T. stated that the veteran's "chronic head 
and neck pain and headaches are as likely as likely not to 
have been caused by his fall from a moving truck at 40 mph in 
1979, as well as by his arthritis in his neck."  

An August 2007 outpatient treatment report states that the 
veteran was status post "severe facial and cervical trauma 
in 1979 while in the service requiring several reconstruction 
surgeries, as per patient."  The examiner (Dr. M.M.) noted 
degenerative joint disease of the cervical spine and chronic 
neck and head pain syndrome.  After examining the veteran, 
she diagnosed him with chronic musculoskeletal cervical 
occipital pain syndrome secondary to spine osteoarthritis and 
in association with previous service related trauma injury to 
the craniocervical region.  

The veteran underwent a VA examination in October 2007.  The 
examiner reviewed the claims file in conjunction with the 
examination.  He noted that the claims file documented a 
facial injury from falling from a truck; but that neck 
examinations in the past have been normal.  He noted the 
history provided by the veteran: that he has had ongoing neck 
problems for 28 years including pain, soreness, aching, 
tenderness, and stiffness in his cervical spine.  Examination 
of the neck revealed pain and tenderness to palpation.  There 
was no obvious deformity.  He could forward flex from 0 to 35 
degrees; extend from 0 to 35 degrees; laterally flex from 0 
to 35 degrees bilaterally; left laterally rotate from 0 to 60 
degrees; and right laterally rotate from 0 to 70 degrees.  He 
complained of pain at extreme ranges of motion.  Repetitive 
use caused flare-ups and increase in symptomatology.  
Cervical spine x-ray was normal.  The examiner diagnosed the 
veteran with a cervical spine strain.  He once again noted 
that there was no documentation of any neck injury in 
service; but that he did have a significant injury in which 
he landed on his face.  The examiner opined that "any 
relationship of his current symptomatology to his remote 
injury is purely speculative."   

The Board notes that there are conflicting opinions regarding 
the etiology of the veteran's current cervical spine 
disability.  Specifically, Drs. G.D.C., R.S.T., and M.M. have 
attributed the veteran's current disability to service; while 
the October 2007 VA examiner has opined that such a 
relationship would be purely speculative.  

The Court has held that the Board must determine how much 
weight is to be attached to each medical opinion of record.  
See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater 
weight may be placed on one medical professional's opinion 
over another, depending on factors such as reasoning employed 
by the medical professionals and whether or not, and the 
extent to which, they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

Adequate reasons and bases, in short, must be presented if 
the Board adopts one medical opinion over another.  In 
assessing evidence such as medical opinions, the failure of 
the physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, 
the physician's special qualifications or expertise in the 
relevant medical specialty or lack thereof may be a factor.  
In every case, the Board must support its conclusion with an 
adequate statement of its reasoning of why it found one 
medical opinion more persuasive than the other.

There are substantial and significant factors which favor the 
valuation of the October 2007 VA medical opinion over the 
opinions of Drs. G.D.C., R.S.T., and M.M. in this case.  
There is no evidence that Drs. G.D.C., R.S.T., M.M. had 
access to the veteran's claims file.  As such, they are not 
familiar with the precise nature of the in service accident.  
Instead, they relied upon the history provided by the 
veteran.  A medical diagnosis is only as credible as the 
history on which it was based.  See Reonal v. Brown, 5 Vet. 
App. 458, 460 (1993); see also Elkins v. Brown, 5 Vet. App. 
474, 478 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
[a diagnosis "can be no better than the facts alleged by the 
appellant."].  Moreover, the history provided by the veteran 
is not substantiated by the medical evidence, as the service 
medical records do not show any injury to the cervical spine.  
To the contrary, the service medical records reflect that the 
veteran left the service with a normal cervical spine.  There 
was no objective evidence of any disability.  There is also 
no indication that Drs. G.D.C., R.S.T., and M.M. are aware 
that the veteran sustained an injury to his cervical spine in 
December 1984; or that he was in a motor vehicle accident in 
November 1986.  In short, it appears that Drs. G.D.C., 
R.S.T., and M.M. attributed his current symptomatology to a 
service related accident because they were told that the 
veteran injured his neck in service (even though the record 
fails to reflect any such injury) and because they were not 
presented with any other alternatives for possible causes of 
the disability.    

On the other hand, the October 2007 VA examiner reviewed the 
veteran's entire claims file.  He correctly noted that the 
medical evidence reflects an injury to the veteran face; and 
that there is no evidence of a neck injury in service.  The 
VA examiner considered all the likely etiologies, both during 
and after service.  As such, the Board finds that the opinion 
of the October 2007 VA examiner has more probative value that 
the opinions of Drs. G.D.C., R.S.T., and M.M. 

The Board notes that at the veteran's July 2008 Board 
hearing, he and his representative took exception to the 
notion that a medical opinion could lack probative value when 
it is based on the history provided by the veteran.  He 
correctly noted that the veteran can testify as to subjective 
complaints, signs, and symptoms.  The Board does not dispute 
the diagnoses provided on the basis of the veteran's current 
symptoms.  However, Drs. G.D.C., R.S.T., and M.M. provided a 
nexus opinion linking the veteran's current symptoms to an 
alleged in service neck injury.  They did not have any 
medical documentation of a neck injury in service.  Dr. 
G.D.C. even hinted at this in his reports.  Dr. G.D.C. was 
unable to state that the veteran sustained a neck injury in 
service.  Instead, he wrote that "[the veteran] states that 
his neck was injured." [Emphasis added].  When he rendered 
his opinion, he stated that "from what I understood to be 
the type of trauma he experienced..." [Emphasis added].  The 
nexus opinions provided by Drs. G.D.C., R.S.T., and M.M. were 
contingent on the history given to them by the veteran; and 
that history is wholly unsubstantiated by the medical record 
(a fact that Drs. G.D.C., R.S.T., and M.M. would have 
realized if they had had access to the veteran's claims 
file).    

Drs. G.D.C., R.S.T., and M.M. failed to explain how the 
veteran's current disability could be related to service when 
there is no medical evidence of a cervical spine injury in 
service.  They fail to explain how the veteran's current 
disability could be related to service when his cervical 
spine was normal upon separation from service.  They fail to 
explain the lack of post service treatment records until he 
sustained an intervening injury in December 1984.  They fail 
to explain the fact that when he complained of neck pain in 
December 1984 and February 1990, the veteran did not 
attribute that pain to service at that time.  For all the 
foregoing reasons, the Board finds that the opinions of Drs. 
G.D.C., R.S.T., and M.M. are less probative than the opinion 
of the October 2007 VA examiner.  Unfortunately, the VA 
examiner concluded that any relationship between current 
symptomatology to the remote injury is purely speculative.  
However, service connection may not be based on a resort to 
pure speculation or even remote possibility.  See 38 C.F.R. § 
3.102.

Finally, the Board notes that there is an undated 
correspondence from the veteran's mother in which she 
describes the nature of the April 1978 accident in the same 
manner as the veteran has.  She then stated that "All of 
[the veteran's] pain is caused from the accident." [Emphasis 
in original].  The Board notes that where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
reflect that either the veteran or his mother currently 
possesses a recognized degree of medical knowledge that would 
render these opinions on medical diagnoses or causation 
competent.  Therefore, the Board may not rely on these 
recollections to provide the necessary nexus between service 
and current disability.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for a cervical spine injury be 
denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

The appeal is denied.  




______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


